DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over PENG JUNBIAO (FP: CN102832235A, translation and original patent is provided by applicant, also it is cited in PCT report as well), herein after PENG, in view of YAMAZAKI et al. (US PGpub: 2015/0221774 A1), herein after YAMAZAKI.
Regarding claim 1, PENG teaches a metal oxide (MO) semiconductor, wherein the MO semiconductor is obtained by doping a small amount of rare-earth oxide (RO) as a photo-induced carrier transportion center into an indium-containing MO-ln:03 semiconductor to form a (In203)x(MO)y(RO)z semiconductor material, wherein x+y-z=1, 0.5<x 0.9999, 0v<0.5, and 0.0001<z<0.2 (Paragraphs [0004]-[0100], and FIG. 1).
PENG does not explicitly teach are-earth oxide (RO) as a photo-induced carrier (RO is used as a light stabilizer), wherein x+y+z=1, 0.5<x 0.9999, 0v<0.5, and 0.0001<z<0.2.
However, YAMAZAKI teaches RO is used as a light stabilizer, wherein x+y-z=1, 0.5<x 0.9999, 0<y<0.5, and 0.0001<z<0.2 (Paragraph [0196]. And also in different application example). This is actually well known in the industry as evidenced by NPL: “The role of rare earth oxides as promoters and stabilizers in combustion catalysts” by Sara et al. in ABSTRACT (NPL is attached). The compostion of x, y and z are subject to manipulation.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI (evidenced by Sara et al.) in order to reduce fluctuations in electrical characteristics of the transistor.  The major role would be that of improved activity and selectivity, and increase in thermal stability of catalytic materials.
Regarding claim 2, PENG teaches the semiconductor of claim 1, wherein in the MO, M is one material selected from Zn, Ga, Sn, Ge, Sb, Al, Mg, Ti, Zr, Hf, Ta and W or any arbitrary combination of two or more thereof (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7).
Regarding claim 3, PENG teaches the MO semiconductor of claim 1, wherein the RO is one material selected from praseodymium oxide, terbium oxide, cerium oxide and dysprosium oxide or any arbitrary combination of two or more thereof, or the RO is one material selected from samarium oxide, europium oxide and ytterbium oxide or any 
Regarding claim 4, PENG teaches the MO semiconductor of claim 1, wherein the photo-induced carrier transportion center is located in a region from the bottom of a conduction band of the material (In:OQ),(MO),(RO), to 0.8 eV below the conduction band of the (In:O;),(MO),(RO) (Paragraphs [0004]-[0020], and FIG. 1. But for the whole claim to be interpreted whole document has the description and explanation throughout).
Regarding claim 5, PENG teaches the MO semiconductor of claim I, wherein 0.001<z<O.1 (Paragraphs [0004]-[0100], and FIG. 1. Specifically Paragraph [0096]. Not to mention the composition of z is subject to manipulation as well). 
Regarding claim 6, PENG teaches the MO semiconductor of claim 5, wherein 0.01<z<0.05 (Paragraphs [0004]-[0100], and FIG. 1. Specifically Paragraph [0096]. Not to mention the composition of z is subject to manipulation as well).
Regarding claim 7, PENG teaches the MO semiconductor of claim 1, wherein the MO semiconductor is prepared into a film by adopting any one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, a laser deposition process, a Reactive-Plasma Deposition (RPD) process and a solution method (Paragraphs [0004]-[0100], and FIG. 1 , in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization).
Regarding claim 8, PENG teaches thin-film transistor, comprising a gate electrode, an active layer, an insulating layer located between the gate electrode and the active layer, a source electrode and a drain electrode electrically connected to both ends of the active layer respectively, and a spacer layer, wherein the active layer is the MO semiconductor of claims 1. (Paragraphs [0004]-[0100], and FIG. 1 , in collaboration with YAMAZAKI 
Regarding claim 9, PENG teaches the o thin-film transistor of claim 8, wherein the spacer layer is one layer structure selected from a silicon oxide thin-film, a silicon nitride thin-film and a silicon oxynitride thin-film prepared by plasma-enhanced chemical vapor deposition or a laminated structure composed of any arbitrary two or more thereof. (Paragraphs [0004]-[0100], and FIG. 1, in collaboration with YAMAZAKI in order to make electrical characteristics stabilization. Specifically Paragraph [0096]. Not to mention the composition of z is subject to manipulation as well).
Regarding claim 10, PENG teaches Application of the thin-film transistor of claim 8 in a display panel or a detector (Background technique. As a new display with broad application prospects-Organic Light-Emitting Diode (OLED), in recent years, small and medium-sized products have begun to enter the market, but large-size TV products have not been industrialized, and large-size OLEDs must be adopted. Active matrix organic light emitting diode panel (AMOLED, Active Matrix / Organic Light Emitting Diode), which includes 2 parts: thin film transistor (TFT, Thin Film Transistor) driving part and OLED light emitting part.)...
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828